      Case 2:20-cv-02462-EFM-ADM Document 1 Filed 09/18/20 Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

 TRUDI SHOUSE,

                        Plaintiff,

 v.                                                         Case No. 20-2462

 CATHOLIC CHARITIES OF
 NORTHEAST KANSAS, INC.,

                        Defendant.

                                           COMPLAINT

       Plaintiff Trudi Shouse (“Plaintiff”), for her Complaint against Defendant Catholic

Charities of Northeast Kansas, Inc. (“Catholic Charities”), states and alleges as follows:

                                          Nature of Action

       1.      Plaintiff worked for Catholic Charities as Clinical Director of the organization’s

Catholic Community Hospice program. Because Catholic Community Hospice provides hospice

services for Medicare beneficiaries, the program and its staff must operate and furnish those

services in compliance with all applicable federal, state and local laws and regulations related to the

health and safety of patients.

       2.      Shortly after her employment began, Plaintiff discovered and reported numerous

illegal enticements and billing practices used by Catholic Community Hospice that violated federal

healthcare laws, defrauded the healthcare system, and undermined patients’ rights. After reporting

this illegal conduct, Plaintiff was immediately subjected to a series of escalating and unwarranted

adverse employment actions. This pattern of retaliation culminated in the termination of her

employment on October 10, 2019.
       Case 2:20-cv-02462-EFM-ADM Document 1 Filed 09/18/20 Page 2 of 17




        3.       Plaintiff’s termination was unjustified and only occurred because she discovered

and reported unlawful activities within Catholic Community Hospice. Plaintiff brings this action

for unlawful retaliation under the False Claims Act, 31 U.S.C. § 3730(h). Plaintiff seeks remedies

including double back pay, special damages, litigation costs and attorneys’ fees.

                                               Parties

        4.       Plaintiff is an individual and a resident of Leavenworth County, Kansas.

        5.       Catholic Charities is a non-profit corporation formed under Kansas law and

headquartered in Overland Park, Kansas.

                                      Jurisdiction and Venue

        6.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because the claim in this case arises under the laws of the United States.

        7.       This Court has general personal jurisdiction over Catholic Charities because it is

headquartered in the State of Kansas, is subject to service of process in the State of Kansas, and

has affiliations with the State of Kansas that are so continuous and systematic as to render it

essentially at home in this State. This Court has specific personal jurisdiction over Catholic

Charities because the claim against it arises out of its acts in the State of Kansas that were

purposefully directed at a resident of this State, including the commission of tortious acts.

        8.       Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to Plaintiff’s claim against Catholic Charities occurred

in this judicial district.




                                                 -2-
      Case 2:20-cv-02462-EFM-ADM Document 1 Filed 09/18/20 Page 3 of 17




                                        General Allegations

       9.      Catholic Charities describes itself as “[a] ministry of the Archdiocese of Kansas

City in Kansas,” which was “[f]ounded by the Roman Catholic Church to meet the needs of the

most vulnerable in our communities.”

       10.     The “most vulnerable” in our communities include patients in hospice who receive

end-of-life care through Catholic Charities’ Catholic Community Hospice program.

       11.     Unfortunately, these “most vulnerable” individuals are at great risk of falling

victim to fraud and abuse in arrangements for services between hospice providers and skilled

nursing facilities. The U.S. Department of Health and Human Services (“HHS”) Office of

Inspector General (“OIG”) explains:

       Hospice services may be appropriate and beneficial to terminally ill nursing home
       residents who wish to receive palliative care. However, arrangements between
       nursing homes and hospices are vulnerable to fraud and abuse because nursing home
       operators have control over the specific hospice or hospices they will permit to
       provide hospice services to their residents. An exclusive or semi-exclusive
       arrangement with a nursing home to provide hospice services to its residents may
       have substantial monetary value to a hospice. In these circumstances, some nursing
       home operators and/or hospices may request or offer illegal remuneration to
       influence a nursing home’s decision to do business with a particular hospice. . . .

       Because kickbacks can distort medical decision making, result in overutilization, and
       have an adverse effect on the quality of care patients receive, they are prohibited
       under the Federal health care programs, including Medicare and Medicaid. Under
       the anti-kickback statute, it is illegal to knowingly and willfully solicit, receive, offer,
       or pay anything of value to induce referrals of items or services payable by a Federal
       health care program.

HHS OIG, Fraud and Abuse in Nursing Home Arrangements with Hospices, at 3 (March 1998),

available at: https://oig.hhs.gov/fraud/docs/alertsandbulletins/hospice.pdf.

       12.     In addition to illegal kickback schemes, hospice services are also susceptible to fraud

and improper billing practices:



                                                  -3-
      Case 2:20-cv-02462-EFM-ADM Document 1 Filed 09/18/20 Page 4 of 17




       The most widespread type of hospice-related fraud or improper billing is providers
       wrongfully admitting patients who are ineligible for care, according to the attorneys.
       . . . Closely related to improperly admitting patients is improperly retaining patients
       when they are clearly not actively dying, though hospice rules do require hospices to
       regularly assess patient conditions.

       “By improperly admitting and improperly retaining, the corrupt hospice company
       increases its patient census, which, of course, means more money to the hospice
       company,” Schlein said. “The more patients you have on hospice, the more that the
       government pays you.”

Robert Holly, OIG Puts Pressure On as Hospice Fraud Case Pile Up, Home Health Care News (June

24, 2018), available at: https://homehealthcarenews.com/2018/06/oig-puts-the-pressure-on-as-

hospice-fraud-cases-pile-up/.

       13.     Two specific federal statutes exist to combat these problems. The Anti-Kickback

Statute prohibits hospice providers from offering or paying anything of value to induce referrals of

patients receiving Medicare-covered services. 42 U.S.C. § 1320a-7b(b)(2)(A). And the False

Claims Act makes it unlawful for any person or entity to knowingly present or cause to be presented

a false or fraudulent claim to the government for payment or approval. 31 U.S.C. § 3729(a)(1).

These statutes are “designed to prevent or ameliorate fraud, waste and abuse” in the federal health

care system. 42 C.F.R. § 422.504(h).

I.     Catholic Community Hospice’s Violations of the Anti-Kickback Statute

       14.     During her employment with Catholic Charities, Plaintiff discovered and reported

numerous forms of enticements used by Catholic Community Hospice to induce referrals of

Medicare-eligible patients from skilled nursing facilities in violation of the Anti-Kickback Statute.

       15.     In one example of an illegal kickback scheme, Catholic Community Hospice used

its “Angel Vigil” program to pay for outside agency staff who provided patient services for skilled

nursing facilities. The personnel paid by Catholic Community Hospice worked as de facto staff for



                                                 -4-
      Case 2:20-cv-02462-EFM-ADM Document 1 Filed 09/18/20 Page 5 of 17




those skilled nursing facilities and performed patient caregiving services that would normally be

the responsibility of those facilities (and for which the facilities were already compensated through

the Medicare program). This provided significant financial benefit to the skill nursing facilities by

allowing them to avoid the cost of staffing that work. In FY 2019, CCH paid approximately $85,000

for outside agency staff to provide services for skilled nursing facilities through the Angel Vigil

program.

       16.     The Angel Vigil program was used as a marketing scheme to generate patient

referrals in a quid pro quo with skilled nursing facilities that benefited financially from the

arrangement. This is evident in many comments by Catholic Community Hospice staff about the

Angel Vigil program. For example, when Plaintiff first raised concerns about the program, she was

told that nursing facilities “expect us to cover these patients because they are understaffed.” When

Plaintiff expressed concerns to Community Catholic Hospice Business Office Manager Bridgette

Gregory about the legality of the apparent quid pro quo, Ms. Gregory stated: “I know, I get it. But

that’s how we’ve been doing it for a long time now. Otherwise, we wouldn’t get referrals.” And

when Plaintiff announced a plan to reform the program to eliminate use of paid outside personnel

to perform caregiving services for the nursing facilities, marketers Joel Cushing and Pam Imber

both strenuously objected that Catholic Community Hospice would “stop getting referrals” and

“lose all of its business” if the Angel Vigil program was reformed.

       17.     Over strenuous objection from much of the staff and the marketers, the program

was temporarily modified to stop the use of paid outside personnel in skilled nursing facilities. The

best evidence of a quid pro quo is the result of the reformed program—when the Angel Vigil




                                                -5-
       Case 2:20-cv-02462-EFM-ADM Document 1 Filed 09/18/20 Page 6 of 17




program was changed to remove paid outside personnel from Villa St. Francis, that facility

immediately stopped referring its residents to Catholic Community Hospice.

        18.     After Plaintiff was terminated, Catholic Community Hospice resumed its use of the

Angel Vigil program to provide paid outside personnel to skilled nursing facilities. This was a direct

response to Catholic Community Hospice’s reduced patient census and is a clear attempt to once

again induce patient referrals from skilled nursing facilities though an illegal quid pro quo that

violates the Anti-Kickback Statute.

        19.     In addition to paid outside personnel supplied to skilled nursing facilities through

the Angel Vigil program, Catholic Community Hospice also provided a full-time Registered Nurse

and full-time Licensed Practical Nurse to work at Villa St. Francis. These two individuals were

paid by Catholic Community Hospice but performed work for Villa St. Francis that otherwise

would have been performed by that facility’s own staff, including medication administration,

feeding assistance and nursing services covered under the Medicare/Medicaid room-and-board

payment made to Villa St. Francis. This arrangement was so engrained that the nurses were given

their own office at Villa St. Francis’ facility.

        20.     In another indication of an illegal quid pro quo, Villa St. Francis stopped referring

patients to Catholic Community Hospice when these nurses were no longer embedded at the Villa

St. Francis facility.

        21.     The HHS OIG has taken the position that prohibited kickbacks include “[a] hospice

providing staff at its own expense to the nursing home to perform duties that otherwise would be

performed by the nursing home.” HHS OIG, Fraud and Abuse in Nursing Home Arrangements with

Hospices, supra, at 4. Catholic Community Hospice’s use of the Angel Vigil program to provide




                                                   -6-
      Case 2:20-cv-02462-EFM-ADM Document 1 Filed 09/18/20 Page 7 of 17




paid outside staff to perform substitute caregiving services for patients at Villa St. Francis and other

skilled nursing facilities is a clear violation of the Anti-Kickback Statute. Catholic Community

Hospice’s provision of paid nurses to provide patient services for Villa St. Francis is another clear

violation of the Anti-Kickback Statute.

        22.     In another example of an illegal kickback scheme, Catholic Community Hospice

sought to induce patient referrals by supplying patient personal care items to skilled nursing

facilities. In FY 2019, Catholic Community Hospice spent approximately $75,000 on briefs, wipes,

ointments and similar personal care supplies provided to skilled nursing facilities for patient use.

These personal care supplies are covered by the Medicare/Medicaid room-and-board payment

made to the skilled nursing facilities and are required to be provided by the skilled nursing facilities.

Providing these items at no cost to skilled nursing facilities is a violation of Community Catholic

Hospice’s Conditions of Participation in the federal Medicare program. 42 C.F.R. § 418.112(c)(4)

(requiring written agreement for hospice services to specify that skilled nursing facility retains

responsibility for personal care of patients).

        23.     The HHS OIG recognizes this as another form of prohibited kickback. See HHS

OIG, Fraud and Abuse in Nursing Home Arrangements with Hospices, supra, at 4 (noting that

suspected kickbacks include “[a] hospice offering free goods . . . to induce a nursing home to refer

patients to the hospice”). Catholic Community Hospice’s provision of valuable personal care

supplies to skilled nursing facilities as a quid pro quo to induce patient referrals is a clear violation

of the Anti-Kickback Statute.




                                                  -7-
      Case 2:20-cv-02462-EFM-ADM Document 1 Filed 09/18/20 Page 8 of 17




II.     Catholic Community Hospice’s Violations of the False Claims Act

        24.     The Anti-Kickback Statute, as recently amended, expressly provides that an illegal

kickback scheme is a per se violation of the False Claims Act. See 42 U.S.C. § 1320a-7b(g). Thus,

all of the violations of the Anti-Kickback Statute outlined above also constitute violations of the

False Claims Act.

        25.     In addition to illegal inducement of patient referrals from skilled nursing facilities,

Catholic Charities and Catholic Community Hospice also have violated the False Claims Act by

billing services for patients who were ineligible for hospice care.

        26.     Medicare’s hospice benefit covers individuals certified as terminally ill, meaning

persons having a medical prognosis with a life expectancy of six months or less if the illness runs

its normal course. See 42 C.F.R. §§ 418.20(b), 418.22(b)(1). The initial certification of terminal

illness covers the first 90-day period of hospice care; recertification of terminal illness is required

for the second 90-day period of hospice care and for each subsequent 60-day period of hospice care.

Id. §§ 418.21(a); 418.22(a)(1). Certification or recertification of a terminal illness is a prerequisite

to submitting a claim for payment of hospice services. Id. § 418.22(a)(2).

        27.     For a hospice patient whose hospice care exceeds 180 days, a Catholic Community

Hospice physician or nurse practitioner is required to have a face-to-face encounter with the

patient every 60 days to “gather clinical findings to determine continued eligibility for hospice

care.” Id. § 418.22(a)(4). Each face-to-face encounter must be memorialized in a written

attestation that includes the date of the visit and confirms that the clinical findings of that visit were

provided to the certifying physician for use in determining continued eligibility for hospice care.

Id. § 418.22(b)(4). The recertification of terminal illness must incorporate the face-to-face




                                                   -8-
       Case 2:20-cv-02462-EFM-ADM Document 1 Filed 09/18/20 Page 9 of 17




encounter, providing clinical information to support a medical prognosis of terminal illness and a

brief narrative explanation of the clinical findings. Id. § 418.22(b)(2)-(3). This cannot be a cookie-

cutter exercise: “The narrative [used for certification or recertification] must reflect the patient’s

clinical circumstances and cannot contain check boxes or standard language used for all patients.”

Id. 418.22(b)(3)(iv).

        28.     When Plaintiff started with Catholic Community Hospice in May 2019, she

discovered dozens of patients who had been receiving hospice care for more than one year,

including some patients who had been receiving hospice care for more than two years and one

patient who had been receiving hospice care for almost three years. After reviewing patient charts,

it became evident to Plaintiff that many of these patients were not hospice eligible and had not been

properly certified for hospice care. In particular, many of the patients had recertification notes that

were simply copied verbatim from one recertification to the next, which is patently insufficient to

meet the regulatory requirements for unique, individual clinical findings to support each

recertification based on a face-to-face encounter assessing the patient’s current condition and

medical prognosis.

        29.     Plaintiff’s review resulted in disqualification of approximately 20 patients from

eligibility for hospice care—a clear indication that Catholic Charities and Catholic Community

Hospice had been improperly billing for services provided to these patients.

III.    Plaintiff’s Employment, Whistleblowing Activities, Unwarranted Discipline and
        Retaliatory Termination

        30.     As Clinical Director of Catholic Community Hospice, Plaintiff was responsible for

accountability and oversight for all hospice staff in compliance with OSHA, CMS and individual

discipline licenses and certifications in the delivery of end-of-life care for all patients and provider-



                                                  -9-
      Case 2:20-cv-02462-EFM-ADM Document 1 Filed 09/18/20 Page 10 of 17




facing clients. Plaintiff’s duties and responsibilities as Clinical Director did not include monitoring

for, reporting or addressing apparent violations of the Anti-Kickback Statute and False Claims Act

through illegal enticements for patient referrals. Plaintiff’s conduct in reporting and responding to

illegal enticements she discovered, as alleged herein, went beyond the normal and expected scope

of her day-to-day job requirements.

       31.     In May 2019, Plaintiff discovered and reported that dozens of patients appeared to

have been improperly certified for hospice care and that billing hospice services for these patients

violated the False Claims Act. Plaintiff immediately directed the review and decertification of

ineligible hospice patients.

       32.     At the same time, Plaintiff discovered and reported improper use of the Angel Vigil

program to induce patient referrals from skilled nursing facilities. She specifically warned that

offering enticements through the Angel Vigil program violated both the Anti-Kickback Statute and

the False Claims Act, and she quickly began efforts to reform the program over intense opposition

from several other Catholic Community Hospice employees.

       33.     Plaintiff also took steps in early June 2019 to stop the practice of providing nurses

paid by Catholic Community Hospice to Villa St. Francis, which she specifically identified and

reported as another violation of the Anti-Kickback Statute and False Claims Act.

       34.     When Plaintiff reported these concerns to her direct supervisor, former Executive

Director Vince Teglia, he undermined and obstructed Plaintiff’s efforts to identify and stop these

violations of the Anti-Kickback Statute and False Claims Act. Teglia denied that violations had

occurred, refused to address abusive conduct Plaintiff began receiving from other Catholic

Community Hospice personnel when she attempted to correct the violations, and affirmatively




                                                 -10-
      Case 2:20-cv-02462-EFM-ADM Document 1 Filed 09/18/20 Page 11 of 17




interfered with Plaintiff’s efforts to reform the Angel Vigil program by instructing staff that they

were still “free to manage their cases as they see fit”—meaning they were free to continue violating

federal healthcare law by using the Angel Vigil program to provide skilled nursing facilities with

around-the-clock staff paid for by Catholic Community Hospice as an inducement for patient

referrals.

         35.   When her reports to Teglia proved unproductive, Plaintiff reported her concerns

regarding the legal violations outside her normal chain of command to Catholic Charities Chief

Executive Officer Lauren Solidum and Catholic Charities Chief Operating Officer Kevin Bentley.

She made clear in these reports that Catholic Community Hospice was committing apparent

violations of both the Anti-Kickback Statute and False Claims Act by billing hospice services for

ineligible patients and using valuable enticements to induce patient referrals from skilled nursing

facilities.

         36.   In late May or early June 2019, Plaintiff met with Solidum, Bentley and Teglia to

discuss her concerns about the violations of the Anti-Kickback Statute and False Claims Act.

Plaintiff made clear in this meeting that she was not just performing her normal duties, but was

reporting specific concerns about violations of the Anti-Kickback Statute and False Claims Act and

was seeking to prevent violations of those statutes that could have devastating financial

consequences for Catholic Charities and Catholic Community Hospice.

         37.   In this meeting and in other conversations with Solidum and Bentley on the subject,

Plaintiff specifically warned that the violations of the Anti-Kickback Statute and False Claims Act

could result in significant civil and/or criminal liability and disqualification of Catholic Community

Hospice from participation in the federal Medicare/Medicaid system. For example, Plaintiff




                                                -11-
      Case 2:20-cv-02462-EFM-ADM Document 1 Filed 09/18/20 Page 12 of 17




advised Solidum and Bentley of the fact that marketers Joel Cushing and Pam Imber were working

for VITAS Healthcare when that hospice provider was sued for violations of the False Claims Act

that included illegal billing and improper marketing tactics, which resulted in a $75 million

settlement with the United States. Plaintiff also advised Solidum and Bentley of similar legal action

taken against Suncoast Hospice for alleged violations of the False Claims Act.

        38.    After Plaintiff went around Teglia to report her concerns to Solidum and Bentley,

she was subjected to a series of escalating and unwarranted adverse employment actions.

        39.    In early June 2019, Plaintiff told Teglia that she was the target of abusive behavior

by certain individuals who wanted the Angel Vigil program to remain unchanged, including

marketers Joel Cushing and Pam Imber, case managers Andrea Clark and Krista Schmidt, and

Chaplain Tracy MacClement. Teglia refused to address that situation and left Plaintiff completely

unprotected in an increasingly hostile work environment that grew worse by the day. This failure

to act was intended to isolate Plaintiff and discourage her from continuing her whistleblower

activities.

        40.    On July 3, 2019, just a matter of weeks after the meeting with Solidum, Bentley and

Teglia, Plaintiff received a contrived write-up from Teglia based on purported events that did not

occur, were taken out of context or were so vaguely and subjectively described that Plaintiff could

not possibly defend herself against the accusations. The real purpose of the write up was to

discourage Plaintiff from continuing her whistleblowing efforts.

        41.    On its face, the write up draws a clear link to Plaintiff’s activity in reporting and

attempting to remedy the violations of the Anti-Kickback Statute and False Claims Act that she

had discovered. The write up alleges that Plaintiff blamed, accused and called out marketers for




                                                -12-
      Case 2:20-cv-02462-EFM-ADM Document 1 Filed 09/18/20 Page 13 of 17




illegal conduct without concrete proof of wrongdoing—at that point, however, those marketers

(Cushing and Imber) and others in the organization had already candidly admitted they did not

want to change the Angel Vigil program because Catholic Community Hospice would lose patient

referrals from skilled nursing facilities. This is concrete proof of wrongdoing through inducements

for patient referrals, and the write up demonstrates Teglia’s effort to whitewash that proof and

turn his criticism toward the Plaintiff as the whistleblower instead.

        42.     The write up also accuses Plaintiff of becoming “visibly frustrated and losing

composure” in staff meetings regarding the Angel Vigil program. Again, this shows a clear link

between the disciplinary action Plaintiff received and her activity in attempting to stop the illegal

kickback scheme in an increasingly hostile work environment. It also reflects a sexist view of office

dynamics that punishes Plaintiff for having courage to speak her mind and stand her ground in

reporting and opposing her colleagues’ illegal conduct.

        43.     The write up also was issued without any prior coaching or verbal warning as

required by Catholic Charities’ progressive discipline policy and normal practices.

        44.     On September 25, 2019, HR Manager Jamie Stevens informed Plaintiff that she was

suspended indefinitely for unspecified “concerns” received from other employees. The

suspension came as a complete surprise to Plaintiff because just days earlier she had met with

Teglia, who mentioned he had received “some concerns of the staff” but said “it’s nothing bad so

we’ll talk about it later.”

        45.     Plaintiff never received written notification of her suspension or an explanation of

the reason for the suspension. The suspension was unwarranted and followed a continued pattern

of antagonism and retaliation against Plaintiff for reporting the use of illegal enticements in the




                                                -13-
      Case 2:20-cv-02462-EFM-ADM Document 1 Filed 09/18/20 Page 14 of 17




Angel Vigil program. Many staff members resisted efforts to reform the Angel Vigil program, and

at the time of her suspension, Plaintiff was in the process of preparing and administering a write

up to an employee who refused to use the Angel Vigil program in a manner that did not violate

federal healthcare laws. Teglia and Stevens knew of the forthcoming write up and suspended

Plaintiff before the disciplinary action could be completed.

       46.     During an “investigative” interview following Plaintiff’s suspension, Stevens

noted that the “concerns” regarding Plaintiff centered around her reports of illegal enticements

and her efforts to reform the Angel Vigil program, which were described as “intimidating” and

reflective of a “lack of concern” for Catholic Community Hospice patients. Again, this indicates

a clear link between the disciplinary action Plaintiff received and her protected activity in reporting

and attempting to take action on the use of the Angel Vigil program as an illegal kickback scheme

that violated the Anti-Kickback Statute and False Claims Act.

       47.     Plaintiff was terminated on October 10, 2019 while still on suspension. She was

never notified of the results of the HR “investigation” or provided any explanation of the evidence

against her or the reason for her termination. Catholic Charities was being advised by counsel

during the investigation but refused to allow Plaintiff to be represented by her own attorney during

her interview. The entire process smacks of a railroading designed to remove Plaintiff before her

efforts to reform the Angel Vigil program could cause any further loss of referrals, reduction of the

patient census, or other financial setbacks to the organization.

       48.     During the “investigative” interview while she was suspended, Plaintiff told

Stevens that she felt like she was being targeted for reporting that the Angel Vigil program was

being used as an illegal inducement for patient referrals in violation of federal healthcare law. In




                                                 -14-
       Case 2:20-cv-02462-EFM-ADM Document 1 Filed 09/18/20 Page 15 of 17




response, Stevens told Plaintiff: “Well that’s how we’ve always run the program. If you remember,

I told you to ‘go slow’ in making changes and so did Kevin.” These comments clearly indicate that

Plaintiff was ostracized, disciplined and eventually terminated as a retaliatory measure because she

acted too quickly and drastically in attempting to bring the Angel Vigil program and other Catholic

Community Hospice practices into compliance with the Anti-Kickback Statute and False Claims

Act.

                                           Count I
                 Retaliation under the False Claims Act, 31 U.S.C. § 3730(h)

        49.    Plaintiff incorporates by reference all paragraphs and allegations in this Complaint

as though fully set forth herein.

        50.    As alleged above, Plaintiff engaged in protected activity by reporting and lawfully

trying to stop one or more violations of the False Claim Act, including (i) Catholic Community

Hospice’s use of the Angel Vigil program to provide paid outside staff to perform caregiving

services for skilled nursing facilities as an inducement for patient referrals, which violated both the

Anti-Kickback Statute and the False Claims Act; (ii) Catholic Community Hospice’s provision of

paid nurses to provide patient services for Villa St. Francis as an inducement for patient referrals,

which violated both the Anti-Kickback Statute and the False Claims Act; (iii) Catholic Community

Hospice’s provision of valuable personal care supplies to skilled nursing facilities as an inducement

for patient referrals, which violated both the Anti-Kickback Statute and the False Claims Act; and

(iv) unlawful billing by Catholic Charities and Catholic Community Hospice for patients who were

not properly certified as hospice-eligible under Medicare regulations, which violated the False

Claims Act.




                                                 -15-
     Case 2:20-cv-02462-EFM-ADM Document 1 Filed 09/18/20 Page 16 of 17




       51.     Whether or not any actual False Claims Act violation occurred, Plaintiff reasonably

and in good faith believed that the conduct described above constituted illegal enticements and

unlawful billing practices in violation of the False Claims Act. She reported and responded to the

apparent violations accordingly, including by going outside her normal chain of command to make

specific warnings of violations of the Anti-Kickback Statute and False Claims Act and substantial

financial exposure to Catholic Charities associated with those violations.

       52.     As alleged above, Catholic Charities knew of Plaintiff’s protected activity, including

her continuous efforts to stop what appeared to be—and what she reasonably and in good faith

believed to be—ongoing violations of the False Claims Act.

       53.     As alleged above, Catholic Charities retaliated against Plaintiff because of her

protected activity in trying to stop ongoing violations of the False Claims Act by subjecting her to

a hostile work environment and taking a series of escalating and unwarranted adverse employment

actions against her, including a write up, suspension and eventual termination.

       54.     As a direct result of Catholic Charities’ retaliatory conduct, Plaintiff has sustained

damage, including without limitation lost pay and benefits and emotional distress.

                                        Prayer for Relief

       WHEREFORE, Plaintiff Trudi Shouse respectfully requests that this Court enter

judgment against Defendant Catholic Charities of Northeast Kansas, Inc. for actual and special

damages including emotional distress, double back pay and benefits with interest, reinstatement or

front pay and benefits, attorneys’ fees and costs incurred, and for such other and further relief as

the Court deems just and necessary.




                                                -16-
Case 2:20-cv-02462-EFM-ADM Document 1 Filed 09/18/20 Page 17 of 17




                               Demand for Jury Trial

 Plaintiff hereby demands trial by jury on all claims and issues so triable.


                                        Respectfully submitted,

                                        SHANK & MOORE, LLC

                                        By /s/ Stephen J. Moore                   .
                                           Stephen J. Moore      MO #59080
                                           1968 Shawnee Mission Pkwy, Suite 100
                                           Mission Woods, Kansas 66205
                                           Telephone: 816.471.0909
                                           Facsimile: 816.471.3888
                                           sjm@shankmoore.com

                                        Attorneys for Plaintiff Trudi Shouse




                                          -17-
